DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group (I) and species (I) in the reply filed on 01/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12 – 13 and 20 – 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the posterior section extending from the anterior section along the width and the curved profile following a contour of the bone, in claims 14 – 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Objections
Claims 1, 6 and 18 are objected to because of the following informalities:  
In claim 1/II.5 – 6 and Claim 18/II.5 – 6, the recitation of “for inserting” should read as “for insertion”, for clarity.  Appropriate correction is required.
In claim 6/II.2 – 3, the recitation of “at least one of the anterior and posterior side edges are tapered” should read as “at least one of the anterior and posterior side edges is tapered”, for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 4/II.1-2, the recitation of “the wedge element extends along a width between an anterior side and a posterior side of body”, makes the claim unclear and vague, as for not specifying if the “body” in claim 4 refers to the “body” in claim 1 line 3, or to a different body; and if the “anterior and posterior sides” refers to sides of the wedge or the body, clarification is requested.
For the sake of examination, the preceding limitation is interpreted as “the wedge element extends along a width between an anterior side and a posterior side of the wedge”. 
In claim 14, the recitation of “a posterior side of the body” makes the claim unclear and vague as for not specifying the structural correlation between the posterior side in claim 14 and the bone interface side in claim 1, clarification is requested.
For the sake of examination, the posterior side in claim 14 is interpreted as referring to the bone interface side in claim 1.
In claim 15, the recitation of “wedge element” makes the claim unclear and vague as for not specifying the structural correlation between the edge element in claim 15 and that in claim 1, clarification is requested.
For the sake of examination, the wedge element in claim 15 is interpreted as referring to that in claim 1.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 6, 8 – 11 and 18 – 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Paik (US Pub. 2017/0035479 A1).
Claim 1, Paik discloses a fixation plate for securing an opening formed in a bone [abstract, Figs. 1 – 12], the fixation plate comprising: 
a body [at least a body portion of fixing plate 100] securable to the bone [i.e. Fig.3], the body having a bone interface side [at least a portion of a side facing the bone 2] and an outward facing side [at least a portion of a side facing away from the bone 2]; and 
a wedge element [at least a portion of block 400] extending from the bone interface side of the body for inserting into the opening formed in the bone [i.e. Fig.3]; 
wherein the wedge element is shaped to conform to contours of the opening formed in the bone [¶88, the block 400 is selected in accordance with a size of the cut-out portion 3, Fig.3].  
Claims 2 – 6 and 8 – 11, Paik discloses the limitations of claim 1, as above, and further, Paik discloses (claim 2) wherein the wedge element comprises a proximal abutment for abutting against a proximal internal surface of the bone in the opening, and a distal abutment for abutting against a distal internal surface of the bone in the opening [wherein block 400 has support protrusions 421 and 422, defining proximal and distal abutments for abutting against proximal and distal internal surfaces of the bone 2 in the opening 3, Fig.3, ¶88]; (claim 3) wherein the proximal and distal abutments have respective bearing surfaces sized to abut against cortical (claim 4) wherein the wedge element extends along a width between an anterior side and a posterior side of body [Fig.8, wherein block 400 extends sideways, along a left-right direction orthogonal to the direction of “d” or “h”, defining a width, between two sides, defining anterior and posterior sides], further wherein at least one of the bearing surfaces is tapered along the width [Figs.8 & 11, ¶26 and ¶89, wherein D2 > D1]; (claim 5) wherein the wedge element extends from the body along a depth [wherein block 400 extends from body 100 along a superior – inferior direction, as shown in Fig.6, or along an anterior – posterior direction orthogonal to the direction of “d” or “h”, as shown in Fig. 8, defining a depth of the wedge], further wherein at least one of the bearing surfaces is tapered along the depth [Fig.9, ¶93, where at least one of the bearing surfaces has a tapered portion along the depth]; (claim 6) wherein the bearing surfaces extend between anterior and posterior side edges [Fig.8, the bearing surfaces have left and right side edges; or alternatively, Fig.9, the bearing surfaces have left and right side edges], further wherein at least one of the anterior and posterior side edges are tapered [at least one of the left edges of the support protrusions 421 and 422 is tapered]; (claim 8) wherein the bearing surfaces of the proximal and distal abutments are offset from one another [Fig.8, wherein opposite bearing surfaces of abutments 421 and 422 are out of line from each other]; (claim 9) wherein the proximal and distal abutments are spaced apart from one another via a canal [Fig.9, ¶88, abutments 421 and 422 are spaced from each other by a distance “d” to define a canal]; (claim 10) wherein the canal is an evolutive canal having a shape which progressively changes along a width of the wedge element [Fig.8, wherein the canal, defined between 421 and 422, defines a distance “d2” on one side and a smaller distance “d1” on (claim 11) wherein the canal is shaped with a curved depth profile [Fig.9]; 
Claim 18, Paik discloses a fixation plate for securing an opening formed in a bone [abstract, Figs. 1 – 12], the fixation plate comprising: 
a body [at least a body portion of fixing plate 100] securable to the bone [i.e. Fig.3], the body having a bone interface side [at least a portion of a side facing the bone 2] and an outward facing side [at least a portion of a side facing away from the bone 2]; and 
a wedge element [at least a portion of block 400] extending from the bone interface side of the body for inserting into the opening formed in the bone [i.e. Fig.3]; 
wherein the wedge element comprises a proximal abutment for abutting against a proximal internal surface of the bone in the opening, and a distal abutment for abutting against a distal internal surface of the bone in the opening [wherein block 400 has support protrusions 421 and 422, defining proximal and distal abutments for abutting against proximal and distal internal surfaces of the bone 2 in the opening 3, Fig.3, ¶88], said proximal and distal abutments being spaced apart from one another via a canal [Fig.9, ¶88, abutments 421 and 422 are spaced from each other by a distance “d” to define a canal].  
Claim 19, Paik discloses the limitations of claim 18, as above, and further, Paik discloses (claim 19).
Claim(s) 1 – 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Maxson et al. (US Pub. 2011/0213376 A1), or alternatively, under 35 U.S.C. 103 as being unpatentable over Maxson et al. (US Pub. 2011/0213376 A1).
Claim 1, Maxson discloses a fixation plate for securing an opening formed in a bone [abstract, Fig.24], the fixation plate comprising: 
a body [at least a body portion of fixing plate 1500] securable to the bone [i.e. Fig.24], the body having a bone interface side [at least a portion of a side facing the bone 80] and an outward facing side [at least a portion of a side facing away from the bone 80]; and 
a wedge element [at least a portion of implant 1000] extending from the bone interface side of the body for inserting into the opening formed in the bone [i.e. Fig.24]; 
wherein the wedge element is shaped to conform to contours of the opening formed in the bone [¶66, patient specific implant].  
Claims 2 –7, Maxson discloses the limitations of claim 1, as above, and further, Maxson discloses (claim 2) wherein the wedge element comprises a proximal abutment for abutting against a proximal internal surface of the bone in the opening, and a distal abutment for abutting against a distal internal surface of the bone in the opening [wherein block 1000 has portions by 1002 and 1004, defining proximal and distal abutments for abutting against proximal and distal internal surfaces 96 and 98 of the bone 80 in the opening Fig.24]; (claim 3) wherein the proximal and distal abutments have respective bearing surfaces sized to abut against cortical sections of the proximal and distal internal surfaces of the bone [each of the portions by 1002 and 1004 defines at least a surface portion, defining a bearing surface, sized to abut against cut-out surfaces 96 and 98, Fig.24 and ¶73]; (claim 4) wherein the wedge element extends along a width between an anterior side and a posterior side of body [Fig.24, wherein block 1000 extends (claim 5) wherein the wedge element extends from the body along a depth [wherein block 1000 extends from body 1500 along an anterior – posterior direction, as shown in Fig.24, defining a depth of the wedge], further wherein at least one of the bearing surfaces is tapered along the depth [Fig.24, where at least one of the bearing surfaces has a tapered portion along the depth]; (claim 6) wherein the bearing surfaces extend between anterior and posterior side edges [Fig.24, the bearing surfaces have left and right side edges], further wherein at least one of the anterior and posterior side edges are tapered [at least one of the left edges is tapered, Figs. 16 and 24]; (claim 7) wherein the bearing surfaces of the proximal and distal abutments have respective surface areas which are different from one another [inherently, wherein an area of surface 96 differ from an area of surface 98, wherein the bone 80 by surface 98 is narrower than by surface 96, and since the wedge 1000 is patient specific, and designed to correspond to the contour of the faces of the osteotomy, therefore, the bearing surfaces of the abutments have different surface areas].
  Assuming Applicant does not agree with the preceding interpretation, the office takes alternative interpretation, wherein it would have been an obvious matter of design choice before the effective filing date of the current application to construct the bearing surfaces of the abutments [by 1002 and 1004] of the patient specific wedge to have different surface areas to correspond to the dimension of the faces of the osteotomy to facilitate securing the bearing surfaces to the corresponding bone faces of the osteotomy to facilitate maintaining the faces of the bone at a desired angle relative to each other, since such a modification would have involved 
Claims 14 – 16, Maxson discloses the limitations of claim 1, as above, and further, Maxson discloses (claim 14) wherein the wedge element comprises an anterior section extending from a posterior side of the body along a width [defined by at least a portion of wedge 1000 adjacent to the body 1500], and a posterior section extending from the anterior section along a width [defined by at least another portion of wedge 1000 spaced from the body 1500 by the anterior section]; (claim 15) wherein the anterior and posterior sections of wedge element together define an extended wedge element having a curved profile following a contour of the bone [Figs. 16 and 24, ¶73]; (claim 16) wherein the extended wedge element is shaped to extend along at least a first face of the bone, and a second face of the bone posterior to the first face [Figs. 16 and 24, wherein the wedge defines at least a body portion configured to extends along at least two bone portions, defining a first face and a second posterior face].   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775